15-4022
United States v. Majors

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, at 40 Foley Square, in the City of New York, on
the 30th day of January, two thousand seventeen.

Present:       ROBERT A. KATZMANN,
                    Chief Judge,
               AMALYA L. KEARSE,
               DEBRA ANN LIVINGSTON,
                    Circuit Judges.


UNITED STATES OF AMERICA,

       Appellee,

               -v-                                   No. 15-4022

JAMES DOUCHETTE AKA JIG, AKA JIGGA,
SANTIAGO CIPRIAN, AKA WALLY,
WALDEMAR GONZALEZ, AKA VIC, ERIC
RICHARDS, AKA E.B., KAMIAS SMITH, AKA
KILLER, AKA KAMIUS SMITH, DAVID
RODRIGUEZ, AKA ANT, JAYSON
DAVIDSON, AKA BOOGIE, DAVID MASON,
AKA GUSSIE, AKA C, GAIL BROWN,
RIGOBERTO ARVIZU, AKA RIGO, AKA
RICO,

       Defendants,

ALTON MAJORS, AKA STREETS,


                                                1
        Defendant-Appellant.


For Defendant-Appellant:                             MaryBeth Covert (Martin J. Vogelbaum, on
                                                     the brief), Federal Public Defender’s Office,
                                                     Western District of New York, Buffalo, NY.

For Appellee:                                        Monica J. Richards, Assistant United States
                                                     Attorney, for William J. Hochul, Jr., United
                                                     States Attorney for the Western District of
                                                     New York, Buffalo, NY.



        Appeal from the United States District Court for the Western District of New York

(Siragusa, J.).

        ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,

and DECREED that the judgment of the district court is VACATED and REMANDED.

        Defendant-appellant Alton Majors appeals from the denial of his motion for a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(2). We review de novo “whether [a defendant’s]

sentence was ‘based on a sentencing range that was subsequently lowered by the Sentencing

Commission,’” a prerequisite for a defendant’s eligibility for a sentence reduction. United States

v. Main, 579 F.3d 200, 202–03 (2d Cir. 2009) (quoting United States v. Williams, 551 F.3d 182,

185 (2d Cir. 2009)). “When a defendant is eligible for resentencing, ‘we review a district court’s

decision to deny a motion under 18 U.S.C. § 3582(c)(2) for abuse of discretion.’” United States

v. Christie, 736 F.3d 191, 195 (2d Cir. 2013) (quoting United States v. Borden, 564 F.3d 100,

104 (2d Cir. 2009)). We assume the parties’ familiarity with the underlying facts, the procedural

history of the case, and the issues on appeal.

        The Supreme Court has set out a two-step approach for district courts to follow when

resolving a motion to reduce a sentence under 18 U.S.C. § 3582(c)(2):



                                                 2
       At step one, § 3582(c)(2) requires the court . . . to determine the prisoner’s
       eligibility for a sentence modification and the extent of the reduction authorized. .
       ..
                ....
                At step two of the inquiry, § 3582(c)(2) instructs a court to consider any
       applicable [18 U.S.C.] § 3553(a) factors and determine whether, in its discretion,
       the reduction authorized by reference to the policies relevant at step one is
       warranted in whole or in part under the particular circumstances of the case.

Dillon v. United States, 560 U.S. 817, 827 (2010).

       To the extent the district court denied Majors’s motion at the first Dillon step, we vacate

and remand for further factfinding. “[D]istrict courts in § 3582(c)(2) proceedings cannot make

findings inconsistent with that of the original sentencing court.” United States v. Rios, 765 F.3d
133, 138 (2d Cir. 2014) (quoting United States v. Woods, 581 F.3d 531, 538 (7th Cir. 2009)).

When the district court denied Majors’s sentence reduction motion, it stated that “the guideline

remains unchanged at 97 to 121 months” because, at his original sentencing, Majors had not

objected to a finding that he was responsible for the “high end” of a range of 150 to 500 grams of

cocaine base. Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C.

§ 3582(c)(2), United States v. Majors, No. 6:10-cr-06058-CJS-JWF (W.D.N.Y. Dec. 1, 2015),

ECF No. 419. At his original sentencing, Majors expressly agreed that he was responsible for

more than 196 grams of cocaine base. See Joint App. 88–89. However, under the version of the

United States Sentencing Guidelines in effect at Majors’s original sentencing, Majors’s base

offense level of 30 could have been calculated based on a finding of either 196 to 280 grams or

280 to 840 grams of cocaine base. See U.S. Sentencing Guidelines Manual Supp. § 2D1.1(c)(4)–

(5) (U.S. Sentencing Comm’n 2010) (setting a base offense level of 30 for 196 to 280 grams of

cocaine base and a base offense level of 32 for 280 to 840 grams of cocaine base); U.S.

Sentencing Guidelines Manual § 2D1.1(a)(5)(B)(i) (U.S. Sentencing Comm’n 2010) (decreasing

base offense level of 32 by two if defendant receives a mitigating role adjustment, as Majors



                                                 3
did); Joint App. 89–91. This ambiguity is compounded by the fact that, on appeal, the

government concedes that Majors’s original sentence was based on a range of 196 to 280 grams

of cocaine base. Majors would be eligible for a sentence reduction if the 2014 Guidelines were

applied to this range and other aspects of his Guidelines calculation remained the same. See U.S.

Sentencing Guidelines Manual § 2D1.1(c)(6) (U.S. Sentencing Comm’n 2014). In light of these

ambiguities, further factfinding by the district court, or at least a clarification of existing

factfinding, is necessary in order to determine Majors’s eligibility for a sentence reduction. 

        To the extent the district court denied Majors’s motion at the second Dillon step, we

vacate and remand for the district court to discuss the § 3553(a) factors that must be considered

when resolving a sentence reduction motion for which a defendant is eligible. When a district

court denies a sentence reduction motion at Dillon step two, it must “provide, at a minimum,

enough explanation of how it exercised its sentencing discretion to permit meaningful appellate

review.” Christie, 736 F.3d at 196. In the present case, although the district court invoked its

discretion to decide Majors’s motion, the district court did not discuss any § 3553(a) factors. See

Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2), United

States v. Majors, No. 6:10-cr-06058-CJS-JWF (W.D.N.Y. Dec. 1, 2015), ECF No. 419.

        We have considered the parties’ remaining arguments on appeal and find in them no basis

for altering our decision. For the foregoing reasons, the judgment of the district court is

VACATED and REMANDED for further proceedings consistent with this order.

                                                FOR THE COURT:
                                                CATHERINE O’HAGAN WOLFE, CLERK




                                                   4